Citation Nr: 0424833	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  03-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include right hip and leg pain, claimed as the 
residual of an inservice injury. 

2.  Entitlement to service connection for residuals of 
cellulitis of the hands, claimed as the residual of 
infection. 

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as numbness of the hands. 

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.  

5.  Entitlement to an initial compensable rating for the 
residuals of a shrapnel wound to the right anterior chest 
wall with a retained metallic fragment. 


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1972 with service in the Republic of Vietnam from 
September 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and June 2002 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  A chronic low back disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

2.  Chronic cellulitis is not shown to have been present in 
service or at any time thereafter.  

3.  Chronic bilateral carpal tunnel syndrome is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident or incidents of the 
veteran's period of active military service.
4.  Post-traumatic stress disorder is currently productive of 
no more than occupational and social impairment with an 
occasional decrease in work efficiency, intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

5.  The residuals of a shrapnel wound to the right anterior 
chest wall with a retained metallic fragment do not 
approximate or equate to moderate muscle damage of a single 
muscle group, either intrinsic or extrinsic, of the shoulder 
girdle and arm. 

6.  The retained metallic fragment in the right chest wall is 
equivalent to a painful scar. 


CONCLUSIONS OF LAW

1.  A chronic low back disability to include right hip and 
leg pain was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

2.  Chronic cellulitis of the hands, claimed as the residual 
of infection, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).

3.  Chronic carpal tunnel syndrome, claimed as numbness of 
the hands, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).

4.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2003).

5.  The criteria for a compensable rating for the residuals 
of a shrapnel wound to the right anterior chest wall with a 
retained metallic fragment, involving a single muscle group, 
either intrinsic or extrinsic, of the shoulder girdle and 
arm, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.56, and Part 4, Codes 5301, 5302, 5303 
(2003).

6.  The criterion for an initial, separate 10 percent rating 
for a retained metallic fragment has been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § § 4.20, 4.118, Code 7804 
(2003) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103(a) (West 2002).  The VCAA includes an enhanced duty on 
the part of the VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligation of the VA 
with respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
September 2001 and February 2002, well in advance of the 
initial AOJ decisions in April and June 2002.  In that 
correspondence, the veteran was provided with an opportunity 
to submit evidence, notified of what evidence was still 
required to substantiate his claims, provided a notice of who 
was responsible for securing the evidence, and advised to 
submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
December 2002, which apprised him of VA actions in his case.

The veteran has been provided every opportunity to submit 
evidence and to present argument at a hearing the Board, 
which was held before the undersigned acting Veterans Law 
Judge at a videoconference hearing in October 2003.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  And VA has obtained 
relevant records identified by the veteran under the duty to 
assist.  

Under the circumstances, the duty to assist and to notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

Finally, the Board acknowledges that, in the case at hand, 
the VCAA "notice" and "duty to assist" letters were issued in 
September 2001 and February 2002, prior to the April 2002 
rating decision granting service connection for 
post-traumatic stress disorder, and the June 2002 decision 
which granted service connection for the residuals of a 
shrapnel wound to the right anterior chest wall, with 
retained metallic fragment.  An additional letter was not, 
however issued prior to the September 2002 Statement of the 
Case which denied entitlement to an evaluation in excess of 
30 percent for post-traumatic stress disorder, as well as a 
compensable evaluation for the service-connected residuals of 
a shrapnel wound to the right anterior chest wall, each of 
which constitutes a "downstream" issue.  The Board notes 
that, if in response to notice of its decision on a claim for 
which the VA has already given § 5103(a) notice, the VA 
receives a notice of disagreement which raises a new issue, 
§ 7105(d) requires the VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved.  
However, § 5103(a) does not require the VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised (i.e., "downstream") issue.  VAOPGCPREC 8-2003 
(December 22, 2003).



Factual Background

A service medical record, dated in October 1968, reveals that 
the veteran was seen for metal fragment wounds in the upper 
right and left arms.  The wounds were cleaned and a sterile 
dressing was applied.  

In November 1968, the veteran was seen for an infection of 
his hand.  About two days later, the pertinent finding was 
cellulitis of the right hand.  During the course of further 
treatment, the cellulitis cleared. 

In December 1968, the veteran was seen for a bruised sacrum.  
Noted at the time of evaluation was that a fracture was 
doubtful.  Treatment included pain medication and rest.

Later in December 1968, the veteran was seen for a severe 
infection of his left hand. The pertinent finding was 
lymphangitis and adenitis of the left arm and systemic signs 
of fever, nausea, and dizziness.  The clinical impression was 
cellulitis of the left hand with lymphangitis.  

On separation examination in January 1972, there was no 
complaint or abnormal finding pertaining to the low back.  
Neither cellulitis nor carpal tunnel syndrome was documented.  
The physical examination was unremarkable. 

After service, on VA respiratory examination in November 
2001, the veteran gave a history of a right upper chest wall 
injury from shrapnel in 1968, which had healed normally.  The 
veteran denied other medical conditions with the exception of 
mild aches and back pain.  The pertinent finding was a 
symmetrical chest.  A chest X-ray was normal.  There were no 
other abnormal findings. 

On VA psychiatric examination in November 2001, the examiner 
reported reviewing the veteran's chart had been reviewed, but 
that it had very little information because the veteran had 
not been seen by the VA except on rare occasions.  The 
veteran stated that, upon his return from service, he had 
worked on a charter boat for about two years and since then 
as a carpenter, that he had never been fired from a job, 
though he had experienced some problems, primarily due to 
alcoholism.  

On mental status examination, the veteran was pleasant and 
cooperative, and neatly and cleanly dressed.  His sensorium 
was intact, and he was fully oriented.  At the time of 
examination, the veteran's mood was within normal limits.  
The veteran stated that, while he occasionally became 
depressed, for the most part, he was not particularly sad.  
Nor had he ever received treatment for such problems.  The 
veteran's affect was within normal limits, and he denied 
hallucinations and delusions, as well as referential thinking 
or paranoid ideas.  While the veteran was at times somewhat 
anxious, this was not a particular problem.  

In the opinion of the examiner, the veteran exhibited certain 
symptoms of post-traumatic stress disorder, though they did 
not appear to be extremely severe, and, apparently, were not 
significantly affecting his work at the present time.  The 
veteran was, however, somewhat withdrawn insofar as friends 
were concerned, and inhibited in his social relationships.  
Currently, the veteran was doing fairly well with his wife 
and family.  In the opinion of the examiner, he was competent 
to manage his funds.  While the veteran experienced 
nightmares once or twice a month, he never had any repetitive 
dreams, nor did he awaken thinking of any particular Vietnam-
related event.  At the time of examination, the veteran 
complained of intrusive thoughts about Vietnam, which could 
be set off by sounds, or even by things such as seeing woods 
or other things that reminded him of Vietnam.  Also noted was 
some difficulty in being around Vietnamese people, though he 
never had thoughts of attacking them.  The pertinent 
diagnosis was mild to moderate chronic post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
60.  

In a rating decision of April 2002, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating.  

Private medical records, covering the period from April 2001 
to March 2002, show that the veteran was seen several times 
for low back pain.

On VA scar examination in May 2002, the veteran gave a 
history of several shrapnel wounds from a mortar explosion in 
1968 in Vietnam.  According to the veteran, he was 
hospitalized for cuts and bruises, some of which required 
stitches, and some of which became infected.  This, however, 
had resolved, resulting in only two scars that had faded over 
the years.  The veteran complained of a small piece of 
shrapnel, which he could feel in the upper chest in the area 
of the right shoulder.  
On physical examination, there were tiny spots/scars from 
previous skin conditions, such as minor cuts and bruises with 
no significant findings.  A tiny piece of shrapnel was felt 
in the area of the right upper chest wall below the right 
clavicle, which was slightly tender to touch or pressure.  
The pertinent diagnosis was no significant scars.  

On VA orthopedic examination in May 2002, the veteran stated 
that he had a piece or two of shrapnel in the region of the 
right shoulder with some tenderness directly over the area of 
the right pectoralis muscle.  According to the veteran, every 
once in a while, he would experience a shooting pain in his 
right arm down to the hand.  However, the right shoulder 
joint caused him no problems, and there was a good functional 
use of the shoulder.  

Regarding a history of cellulitis, it was noted that the 
veteran's previous infection had resolved.  He did, however, 
complain of chronic numbness and tingling in both hands, such 
that he would unexpectedly drop things.  

On the history of back and right hip and leg pain, the 
veteran stated that he had experienced a bruised sacrum while 
in service.  Reportedly, the veteran had been riding in a 
truck, which ran over two mines.  On another occasion, he was 
blown from a truck as the result of an exploding mortar 
round.  

When describing his hip and leg pain, the veteran noted pain 
radiating out of his back down to about the level of the 
knee.  Reportedly, his low back pain was constant, though the 
pain radiating into his hip and legs was recurrent.  



On physical examination, there was a small palpable piece of 
retained shrapnel over the right upper chest wall region, 
which was somewhat tender to palpation.  There was a full 
range of motion of the right shoulder without pain or 
tenderness, as well as 5/5 strength in the shoulder.  On 
examination, there was no evidence of any redness, heat, 
swelling, or other evidence of infection of the hands.  The 
veteran was able to make a fist with both hands and oppose 
his thumb with the remaining fingertips in a satisfactory 
fashion.  Grip strength was within normal limits bilaterally.  
Examination of the back showed that he was able to stand 
erect with no spasm.  There was tenderness to palpation in 
the midline of the lumbar spine and sacrum, as well as mild 
pain on motion and some stiffness.  Radiographic studies of 
the right shoulder were essentially normal, though a foreign 
body was noted.  Similar studies of the lumbar spine revealed 
no evidence of arthritis, spondylolisthesis, fracture, 
dislocation, or bone destruction.  Radiographic studies of 
the hands were similarly within normal limits.  The pertinent 
diagnoses were tender piece of retained shrapnel in the right 
anterior chest wall with an unremarkable examination of the 
shoulder; history of remote cellulitis of both hands and 
lymphangitis of the left hand, resolved; probable bilateral 
carpal tunnel syndrome; and chronic low back pain with a 
radicular-type pain into the right leg.

In a rating decision of June 2002, the RO granted service 
connection for a shrapnel wound with retained metallic 
fragment of the right anterior chest wall and assigned a 
noncompensable rating. 

VA records, covering the period from May to December 2002, 
show treatment for post-traumatic stress disorder.  In July 
2002, it was noted that, since the veteran had begun 
treatment, his post-traumatic stress disorder had not 
improved significantly.  Additionally, due to severe 
post-traumatic stress disorder, he was unable to perform any 
type of meaningful employment and he was unable to perform 
any occupational duties.  Moreover, his family relationships 
had been and continued to be damaged by his post-traumatic 
stress disorder behavior.  Due to his back and leg problems, 
the veteran had been able to work only a couple of hours and 
then he would have to stop and rest. 


Also noted was that the veteran was unable to be around 
people.  The pertinent diagnoses were chronic severe 
post-traumatic stress disorder.  The Global Assessment of 
Functioning Score was 40.  

During VA treatment in September 2002, it was noted that the 
veteran was able to perform only limited light duties and 
that his physical restrictions limited his work.  Also noted 
was that the veteran's post-traumatic stress disorder and 
anger had caused him to be terminated from his construction 
job due to the pain in his back and legs.  Reportedly, this 
had affected the veteran's relationship with his spouse and 
family members.  The pertinent diagnoses were chronic severe 
post-traumatic stress disorder.  The Global Assessment of 
Functioning Score was 38.

On VA psychiatric examination in December 2002, it was noted 
that the veteran's claims folder was available and had been 
reviewed.  The veteran complained of sleep disturbance, 
dreams, and irritability, with a preference to stay to 
himself.  He stated that he had a bad back, which limited his 
activity, as well as, hypertension and chronic pain.  
According to the veteran, he had hepatitis C, as well as 
numbness of his hands and legs at times, which he associated 
with his back.  

Regarding employment history, the veteran had worked 
primarily in construction, but two years previously, 
following a disagreement with his boss, he left the job. He 
drew unemployment and then took another job, which did not 
last.  According to the veteran, he last worked in the summer 
of 2002.

At the present time, the veteran reported difficulty in 
getting along with others.  Apparently, the veteran did not 
like to take orders, and could not deal with people raising 
their voice to him.  The veteran reported that he had been 
unable to establish or even maintain a long-term 
relationship.  However, his relationship with his wife of 
10 years, while tumultuous, was still intact.  According to 
the veteran, he suffered from a longstanding problem with 
anger.  Also noted was that the veteran tended to isolate 
himself from others. 



On mental status examination, the veteran's mood was 
euthymic, though there was a history of depression.  His 
affect was within normal limits, and his thought processes 
were both logical and goal-directed.  When questioned, the 
veteran denied hallucinations, paranoia, or any symptoms of a 
thought disorder.  He was not suicidal or homicidal, and both 
his recent and remote memory was good.  Insight and judgment 
were described as adequate.  Interpersonally, the veteran 
experienced difficulty in maintaining long-term 
relationships, and preferred to be alone.  

In the opinion of the examiner, over the course of the past 
two years, the veteran had experienced both physical and 
mental problems.  These included chronic pain, which 
restricted his activities.  Mentally, the veteran had 
difficulty getting along with others, and had used both 
alcohol and other substances.  Currently, the veteran had 
reduced his alcohol intake to a few beers each week.  
However, he was currently unemployed.  In the opinion of the 
examiner, the degree to which the veteran's post-traumatic 
stress disorder interfered with his daily functioning was 
difficult to determine due to his chronic pain and other 
physical problems, which restricted his activities.  The 
pertinent diagnoses were chronic post-traumatic stress 
disorder with depression; back pain; hepatitis C; 
hypertension; and chronic pain.  At the time of examination, 
the Global Assessment of Functioning Score was 52.  

At the hearing in October 2003, the veteran testified that he 
was working part time because people did not want to hire him 
because he could not handle pressure. He also offered 
testimony regarding the nature and etiology of his claimed 
low back disorder, cellulitis of the hands, and bilateral 
carpal tunnel syndrome, as well as, the residuals of a 
shrapnel wound to the right anterior chest wall.  

Analysis
Service Connection 

The veteran in this case seeks service connection for a low 
back disability to include right hip and leg pain, as well as 
for cellulitis of the hands, and bilateral carpal tunnel 
syndrome.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  
In the present case, service medical records fail to 
demonstrate the presence of a chronic low back disability, 
or, for that matter, chronic cellulitis of the hands or 
bilateral carpal tunnel syndrome.  While on a number of 
occasions in service, the veteran received treatment for an 
infection/cellulitis of the hands, these episodes were, 
apparently, acute and transitory in nature, and resolved 
without residual disability.  In like manner, while in 
December 1968, during the veteran's period of active service, 
he received treatment for a bruised sacrum, the remainder of 
the veteran's service medical records are negative for any 
chronic residuals resulting from that episode.  As of the 
time of the veteran's service separation examination in 
January 1972, there was no evidence of any chronic low back 
disability, or of an infection/cellulitis of the hands, or 
carpal tunnel syndrome.  After service, the earliest clinical 
indication of the presence of any of those disabilities is 
revealed by VA records dated in 2001 and 2002, and, in 
particular, a VA orthopedic examination in May 2002.  At the 
time, there was only a history of remote cellulitis of both 
hands, as well as lymphangitis of the left hand, which were 
at that time resolved.  Additionally noted was the presence 
of probable bilateral carpal tunnel syndrome and chronic low 
back pain with radicular-type symptoms radiating into the 
right leg.  Significantly, at no time during the course of 
the aforementioned examination was there noted any nexus 
between the veteran's current disabilities and his period of 
active military service.

The Board does not doubt the sincerity of the veteran's 
testimony, however, based upon a review of the entire 
evidence of record, the Board is unable to reasonably 
associate the veteran's current low back disability or carpal 
tunnel syndrome or claimed cellulitis of the hands, with any 
incident of active military service.  Accordingly, his claims 
for service connection for those disabilities are denied.  

Increase Ratings

Turning to the issue of increased ratings for post-traumatic 
stress disorder and residuals of a shrapnel wound to the 
right anterior chest wall, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  

In the present case, in a rating decision of April 2002, the 
RO granted service connection for post-traumatic stress 
disorder and assigned a 30 percent rating.  In a rating 
decision of June 2002, the RO granted service connection and 
assigned a noncompensable rating for the residuals of a 
shrapnel wound to the right anterior chest wall with a 
retained metallic fragment. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

PTSD 

In the case at hand, at the time of a VA psychiatric 
examination in November 2001, the veteran stated that he had 
been working as a carpenter in construction, and had never 
been fired.  While he functioned fairly well insofar as his 
family was concerned, social and interpersonal relationships 
outside the family were described as "rather poor."  On 
mental status examination, the veteran was dressed neatly and 
cleanly.  While at times, the veteran apparently did become 
depressed, both his mood and affect were within normal 
limits.  Moreover, while at times, the veteran was by his own 
admission somewhat anxious, on other occasions, this 
presented no particular problem.  In the opinion of the 
examiner, while the veteran did exhibit certain symptoms of 
post-traumatic stress disorder, these did not appear to be 
extremely severe.  Nor were they significantly affecting his 
work.  While the veteran was admittedly somewhat inhibited in 
his social relationships, he was doing fairly well with his 
current wife and family.  According to the examiner, the 
veteran suffered from mild to moderate post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
60.

On subsequent VA psychiatric examination in December 2002, it 
was once again noted that the veteran's affect was within 
normal limits.  While at the time of examination, the veteran 
gave a history of depression, his mood was euthymic, and his 
thought processes were logical and goal-directed.  Recent and 
remote memory was good, and both insight and judgment were 
adequate.  While interpersonally, the veteran experienced 
difficulty in maintaining certain long-term relationships, he 
was able to manage his day-to-day affairs.  

The 30 percent evaluation currently in effect contemplates 
the presence of occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and/or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation would require demonstrated 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 and Part 4, Code 9411.  

Based on a review of the aforementioned evidence, the Board 
is of the opinion that the 30 percent evaluation currently in 
effect for the veteran's service-connected post-traumatic 
stress disorder is appropriate, and that an increased rating 
is not warranted.  This is particularly the case given the 
fact that, as of the time of the most recent VA psychiatric 
examination, there was no evidence that the veteran suffered 
from psychiatric symptomatology requisite to the assignment 
of an increased evaluation.  More specifically, as of the 
time of the aforementioned VA psychiatric examination in 
December 2002, the veteran showed no evidence of any 
impairment of short- or long-term memory, or of difficulty in 
understanding complex commands.  Nor was there evidence of 
circumstantial, circumlocutory, or stereotyped speech, or of 
panic attacks.  

The Board concedes that, on various occasions, and, in 
particular, during the course of VA outpatient treatment in 
July and September 2002, the veteran was described as 
experiencing severe difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, on certain of those occasions, the veteran was 
described as suffering from "severe" post-traumatic stress 
disorder.  Nonetheless, the overwhelming clinical picture is 
one of not more than moderate psychiatric symptomatology.  
This remains the case despite the veteran's current part time 
employment status, which has been found to be the result of a 
combination of both physical and mental difficulties.  Under 
the circumstances, the criteria for a rating in excess of 
30 percent for post-traumatic stress disorder have not been 
demonstrated.  

Shrapnel Wound 

On the rating for the residuals of a shrapnel wound to the 
right anterior chest wall with a retained metallic fragment, 
the Board notes that the noncompensable rating currently in 
effect contemplates the presence of slight impairment of a 
single muscle group, either intrinsic or extrinsic, of the 
shoulder girdle and arm.  Diagnostic Codes 5301, 5302, 5303.  
The criteria for a 10 percent rating under either one of 
Diagnostic Codes 5301, 5302, or 5303 requires evidence of 
moderate impairment of a muscle group.  Moderate disability 
of the muscle would be consistent with a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Objective findings would include 
entrance and (if present) exit scars, which are small and/or 
linear, and indicate a short track of the missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or low 
threshold of fatigue would be contemplated when compared to 
the sound side.  38 C.F.R. § 4.56. 

In the present case, on VA examinations in May 2002, there 
was no evidence of any significant scarring.  Clinical 
findings consisted of a piece of shrapnel in the area of the 
right upper chest wall below the right clavicle, which was 
slightly tender to touch or pressure.  The veteran stated 
that his right shoulder caused him no problems and that he 
had good functional use of the shoulder.  Physical 
examination revealed a full range of motion of the right 
shoulder with 5/5 strength without pain or functional loss 
due to pain.  For these reasons, the criteria for a 
compensable rating for the residuals of a shrapnel wound to 
the right anterior chest wall with a retained metallic 
fragment, involving a single muscle group, either intrinsic 
or extrinsic, of the shoulder girdle and arm, have not been 
met.  Diagnostic Codes 5301, 5302, or 5303 

The Board does find however that the criterion for a 
separate, 10 percent rating for the retained fragment, 
established by X-ray, has been meet by analogy to a painful 
scar under Diagnostic Code 7804, which was slightly tender to 
touch or pressure on VA examinations in May 2002.    

                                                                                              
(Continued on next page) 


ORDER

Service connection for a low back disability to include right 
hip and leg pain is denied.  

Service connection for the residuals of cellulitis of the 
hands, claimed as the residual of infection, is denied.

Service connection for bilateral carpal tunnel syndrome, 
claimed as numbness of the hands, is denied.  

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied.

An initial compensable rating for the residuals of a shrapnel 
wound to the right anterior chest wall with retained metallic 
fragment, involving a single muscle group of the shoulder 
girdle and arm, is denied.  

An initial, separate 10 percent rating for the retained 
metallic fragment under Diagnostic Code 7804 is granted, 
subject to the law and regulations governing the award of 
monetary benefits.   


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



